Citation Nr: 1206772	
Decision Date: 02/24/12    Archive Date: 03/09/12

DOCKET NO.  09-48 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for multiple myeloma, for accrued benefits purposes.  

2.  Entitlement to service connection for atherosclerotic heart disease with Automatic Implantable Cardioverter Defibrillator (AICD) placement, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to December 1968.  He died in July 2008.  The appellant is his surviving spouse.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

Prior to the Veteran's death, he had perfected appeals of the RO's denial of entitlement to service connection for multiple myeloma and atherosclerotic heart disease with AICD placement; those appeals remained pending at the date of death.  In December 2008, the appellant filed VA Form 21-601 (Application for Accrued Amounts Due a Deceased Beneficiary).  


FINDINGS OF FACT

1.  The Veteran's multiple myeloma was first manifested many years after service and was not related to disease or injury in service, including claimed exposure to herbicides such as Agent Orange.  

2.  The Veteran's atherosclerotic heart disease with AICD placement was first manifested many years after service and was not related to disease or injury in service, including claimed exposure to herbicides such as Agent Orange. 


CONCLUSIONS OF LAW

1.  Accrued benefits, based on a pending claim for entitlement to service connection for multiple myeloma, are not payable.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010).
 
2.  Accrued benefits, based on a pending claim for entitlement to service connection for atherosclerotic heart disease with AICD placement, are not payable.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As required by 38 U.S.C.A. § 5103(a), prior to the initial unfavorable agency of original jurisdiction decision, the claimant must be provided notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  

Here, the duty to notify was satisfied through a January 2009 letter to the appellant that addressed all three notice elements.  This letter informed the appellant of the evidence required to substantiate the claims and of the appellant's and VA's respective duties for obtaining evidence.  The Board concedes that the appellant did not receive all necessary notice of effective dates for ratings and degrees of disability prior to the initial adjudication.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, the lack of such a pre-decision notice is not prejudicial.  Such notice was provided by a letter dated in June 2009 prior to the last RO adjudication in December 2009.  

VA also has a duty to assist the appellant in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A.  In this case, VA obtained service treatment records, service personnel records, and private medical records.  As to the accrued benefits claims, a medical opinion is not necessary as the claims hinge on evidence of record on the date of the Veteran's death.  Thus, VA has satisfied its assistance duties.

The law applicable to accrued benefits provides that certain individuals, including the Veteran's surviving spouse, may be paid periodic monetary benefits to which the Veteran was entitled at the time of his death under existing ratings or based on evidence in the file or constructively of record at the time of his death.  38 U.S.C.A. § 5121(a) (West 2002); 38 C.F.R. § 3.1000 (2011).  A claim for such benefits must be filed within one year of the Veteran's death.  38 C.F.R. § 3.1000(a), (c) (2011).

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the Federal Circuit concluded that, for a surviving spouse to be entitled to accrued benefits, "the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision."  See also Zevalkink v. Brown, 102 F.3d 1236 (Fed Cir. 1996) (a consequence of the derivative nature of the surviving spouse's entitlement to a Veteran's accrued benefits claim is that, without the Veteran having a claim pending at time of death, the surviving spouse has no claim upon which to derive his or her own application).

The term "pending claim" means an application, formal or informal, which has not been finally adjudicated.  38 C.F.R. § 3.160(c) (2011).  The term "finally adjudicated claim" means an application, formal or informal, which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is earlier.  38 C.F.R. § 3.160(d) (2011); see also 38 C.F.R. §§ 20.1103, 20.1104 (2011).

Here, the Veteran brought claims for entitlement to service connection for multiple myeloma and atherosclerotic heart disease in March 2006.  These claims were denied by the RO in June 2006, although the Board remanded them back to the RO for additional development in July 2008.  Unfortunately, the Veteran died in July 2008, prior to final adjudication of these claims.  In December 2008, the appellant submitted a claim for any accrued benefits.  

The Board finds that the Veteran had pending claims for entitlement to service connection for multiple myeloma and atherosclerotic heart disease at the time of his death.  The Board further finds that the appellant filed for accrued benefits within one year of the Veteran's death.  As such, the Board will now consider the merits of the claims pending at the Veteran's time of death.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995); aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  Under § 3.303(b), an alternative method of establishing the second and/or third Caluza element is through a showing of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the postservice symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology or to render medical opinions.  See 38 C.F.R. § 3.159(a) (2007); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay testimony is competent, however, to establish that observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person may provide eyewitness account of medical symptoms).  The Court of Appeals for Veterans Claims (CAVC) has emphasized that "symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.")).  Barr v. Nicholson, 20 Vet. App. 528 (2007).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, will be presumed to have been exposed to an herbicide agent during such service, unless there is affirmative evidence that establishes that the veteran was not exposed to any such herbicide agent.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  "Service in the Republic of Vietnam" means actual service in-country in Vietnam from January 9, 1962 through May 7, 1975, and includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2005).  See VAOPGCPREC 7-93 (holding that service in Vietnam does not include service of a Vietnam era veteran whose only contact with Vietnam was flying high-altitude missions in Vietnamese airspace); and VAOPGCPREC 27-97 (holding that mere service on a deep-water naval vessel in waters off-shore of the Republic of Vietnam is not qualifying service in Vietnam).

VA has also received from the Department of Defense a listing of locations outside of Vietnam where Agent Orange was used or tested over a number of years.  Agent Orange was used along the Demilitarized Zone (DMZ) in Korea from April 1968 to June 1969.  Fields of fire between the front line defensive positions and the south barrier fence were defoliated.  The size of the treated area was a strip of land 151 miles long and up to 350 yards wide from the fence north of the "civilian control line."  There was no indication that herbicides were sprayed in the DMZ itself.  Herbicides were applied through hand spraying and by hand distribution of pelletized herbicides.  Although restrictions were put in place to limit potential for spray drift, run-off, and damage to food crops, records indicate that the effects of spraying were sometimes observed as far as 200 meters down wind.  

The estimated number of exposed personnel is 12,056.  If a veteran served in Korea with one of the listed units between April 1968 and July 1969, exposure must be verified by the service department.  Once exposure has been established by the evidence, the presumptions found at 38 C.F.R. § 3.309(e) are applicable.  Units in the area during the period of use of herbicides include the following:

	(a) the four combat brigades of the 2nd Infantry Division, which included the following units:
		?	1-38 Infantry
		?	2-38 Infantry
		?	1-23 Infantry
		?	2-23 Infantry
		?	3-23 Infantry
		?	3-32 Infantry
		?	109th Infantry
		?	209th Infantry
		?	1-72 Armor
		?	2-72 Armor
      ?	4-7th Cavalry

	(b) the 3rd Brigade of the 7th Infantry Division, which included the following units:
		?	1-17th Infantry
		?	2-17th Infantry
		?	1-73 Armor
		?	2-10th Cavalry

	(c) Field Artillery, Signal, and Engineer troops were supplied as support personnel as required.

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of §3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of §3.307(d) are also satisfied:

      ?	Chloracne or other acneform disease consistent with chloracne  
?	Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes)  
      ?	Hodgkin's disease 
      ?	Chronic lymphocytic leukemia
      ?	Multiple myeloma
      ?	Non-Hodgkin's lymphoma
      ?	Acute and subacute peripheral neuropathy 
      ?	Porphyria cutanea tarda
      ?	Prostate cancer
      ?	Respiratory cancers (cancer of the lung, bronchus, larynx, or trachea)
?	Soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma) 

The term "soft-tissue sarcoma" includes the following:  

      ?	Adult fibrosarcoma
      ?	Dermatofibrosarcoma protuberans
      ?	 Malignant fibrous histiocytoma
      ?	Liposarcoma
      ?	Leiomyosarcoma
      ?	Epithelioid leiomyosarcoma (malignant leiomyoblastoma)
      ?	 Rhabdomyosarcoma
      ?	Ectomesenchymoma
      ?	Angiosarcoma (hemangiosarcoma and lymphangiosarcoma)
      ?	Proliferating (systemic) angioendotheliomatosis
      ?	Malignant glomus tumor
      ?	Malignant hemangiopericytoma
      ?	 Synovial sarcoma (malignant synovioma)
      ?	Malignant giant cell tumor of tendon sheath
?	Malignant schwannoma, including malignant schwannoma with rhabdomyoblastic differentiation (malignant Triton tumor), glandular and epithelioid malignant schwannomas
      ?	Malignant mesenchymoma
      ?	Malignant granular cell tumor
      ?	Alveolar soft part sarcoma  Epithelioid sarcoma
      ?	Clear cell sarcoma of tendons and aponeuroses
      ?	Extraskeletal Ewing's sarcoma
      ?	Congenital and infantile fibrosarcoma
      ?	Malignant ganglioneuroma 

The term acute and subacute peripheral neuropathy means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  

In addition, changes have been made to the regulation for presumptive service connection for veterans shown to have been exposed to Agent Orange.  See 75 Fed. Reg. 14391 (March 25, 2010); 38 C.F.R. § 3.309(e).  These changes add ischemic heart disease, "all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia)," and Parkinson's disease as presumptive disorders. 

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the CAVC held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Here, the appellant claims that the Veteran developed multiple myeloma and atherosclerotic heart disease as a result of exposure to Agent Orange while serving in Korea near the DMZ.  Therefore, she believes that service connection on an accrued basis should be awarded for these disorders.

According to the Veteran's service personnel records, he had not served in Vietnam.  However, he had served with the 1st Battalion, 79th Artillery, of the United States Army Pacific in Korea from November 14, 1966, to December 9, 1967.  Significantly, the Board reiterates that Agent Orange was used along the DMZ in Korea from April 1968 to June 1969, and the Veteran did not serve in Korea during that timeframe.  In addition, the RO contacted the National Personnel Records Center in May 2005 and requested that they furnish any documents showing the Veteran's exposure to herbicides.  However, the National Personnel Records Center replied that there were no such documents.  

The Board also notes that in correspondence dated in March 2006, the Veteran claimed to have seen "barrels storing Agent Orange" that were rusted and leaking while in Korea.  The Veteran further indicated that he would wade through these puddles of leaked herbicides because he was unaware that they were harmful.  In addition, the Veteran had submitted multiple lay statements from fellow service members who detailed the proximity of their unit to the Korean DMZ and indicated that they witnessed helicopters spraying the fields with unknown substances.  

Nonetheless, presumptive service connection based upon exposure to herbicides pursuant to 38 C.F.R. § 3.309(e) is not warranted.  Since there is no indication that the Veteran had served in Vietnam, exposure to herbicides in the Veteran's case cannot be presumed.  However, the presumptions of 38 C.F.R. § 3.309(e) would apply if the Veteran could establish that he was exposed to herbicides in certain areas outside of Vietnam.  In the instant case, there is no suggestion that the Veteran was so exposed.  The Department of Defense has recognized that certain veterans who had served in Korea near the DMZ between April 1968 to June 1969 had been exposed to herbicides.  The Veteran, however, had not demonstrated service in Korea within this time period.  Moreover, the lay statements submitted by the Veteran only speculate as to possible exposure to Agent Orange.  Therefore, service connection under 38 C.F.R. § 3.309(e) is not justified.

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727- 29 (1984), does not preclude establishment of service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).   

However, a review of the Veteran's service treatment records does not show any symptomatology related to multiple myeloma or atherosclerotic heart disease.  Significantly, his November 1968 Report of Medical Examination at separation indicted that his heart, lungs, and chest were within normal limits.  Moreover, there is no medical opinion of record linking the Veteran's multiple myeloma or atherosclerotic heart disease to his period of active service.  As such, service connection on a direct basis is not warranted.  Nor is there any indication that these disorders were present to a compensable degree within one year of his discharge from service.  Specifically, the medical evidence of record suggests that these disorders were first diagnosed in approximately 2004 to 2005, over 35 years after his separation from service.  Although the appellant testified that the Veteran first sought heart treatment sometime in the 1970s, she conceded that no diagnosis was rendered at that time.  Thus, service connection on a presumptive basis under 38 C.F.R. § 3.309(a) cannot be granted.

It is true that the lay statements of the Veteran and appellant may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.159, 3.303(a); Jandreau; Buchanan, supra.   In the instant case, however, the evidence of record does not demonstrate that the Veteran, who was competent to comment on his post-service symptoms, possessed the requisite expertise to render a medical diagnosis or to comment on a question of medical causation or aggravation.  In light of the foregoing, the Board finds that the preponderance of the evidence is against the appellant's claims for service connection for multiple myeloma and atherosclerotic heart disease for accrued purposes.


ORDER

Service connection for multiple myeloma, for accrued benefits purposes, is denied.  

Service connection for atherosclerotic heart disease with AICD placement, for accrued benefits purposes, is denied.




____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


